COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-150-CV
 
DAVID
IRVIN, AS INDEPENDENT ADMINISTRATOR                   APPELLANT
OF ESTATE OF W. RAY
IRVIN, JR.
 
                                                   V.
 
LORETTA
PARKER, AS ADMINISTRATOR                                   APPELLEE
WITH WILL ANNEXED OF
ESTATE 
OF NOMA BISHOP IRVIN
                                               ----------
          FROM
COUNTY COURT AT LAW NO.1 OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AAgreed
Motion To Dismiss Appeal And Joint Motion For Nonsuit/Dismissal Of Under-Lying
Suit.@  Because all of appellant=s claims
were fully and finally adjudicated by the trial court=s order
granting summary judgment, that judgment cannot be vitiated by way of a
non-suit.  Hyundai Motor Co. v.
Alvarado, 892 S.W.2d 853, 855 (Tex. 1995). 
Accordingly, we deny the parties= request
for a non-suit.
 




Nonetheless, the parties have jointly requested
that this court dismiss this appeal with prejudice.  It is therefore the court=s
opinion that the motion should be granted. 
This appeal is dismissed with prejudice. 
See Tex. R. App. P. 42.1(a)(2), Tex. R. App. P. 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
 
PER CURIAM
 
PANEL:  CAYCE, C.J.; HOLMAN and GARDNER, JJ.
 
DELIVERED:  September 18, 2008




[1]See Tex. R. App. P. 47.4.